EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Azie Aziz, registration no. L1304 on 8/9/2021.
In Claims
Cancel claim 2
Cancel claim 9
Cancel claim 16
1. (Currently Amended) A method for evaluating an application programming interface (API), comprising:
determining a specification score of the API by comparing a definition description for the API with a predetermined specification corresponding to the API, the specification score indicating a degree of matching between the definition description and the predetermined specification;
determining a test score for the API by applying a predetermined test case set to a code set of the API, the test score indicating a test status for the code set; 
determining a maturity metric of the API based on the specification score and the test score, 
wherein the maturity metric indicates that the API meets the predetermined specification and has the code set implementing functions of the API, and 
wherein the maturity metric of the API is determined as a direct sum or a weighted sum of the specification score and the test score; 
identifying an auxiliary usage description related to the API; and
determining an auxiliary score of the API based on the auxiliary usage description,
wherein determining the maturity metric of the API further comprises: 
determining the maturity metric further based on the auxiliary score.

3. (Currently Amended) The method of claim 1, wherein identifying the auxiliary usage description comprises at least one of the following:
identifying the auxiliary usage description related to the API from the definition description of the API; and
identifying the auxiliary usage description related to the API from an external document of the API.

6. (Currently Amended) The method of claim 5, wherein determining the reference status comprises at least one of the following:
a number of test cases in the predetermined test case set that reference the code set of the API,
indications of test cases in the predetermined test case set that reference the code set of the API, and
the number of test cases comprised in the predetermined test case set and describing the API.
7. (Currently Amended) The method of claim 1, wherein determining the maturity metric of the API comprises:
comparing the specification score with a first predetermined threshold and comparing the test score with a second predetermined threshold; and
determining the maturity metric of the API at least based on results of the comparing of the specification score with the first predetermined threshold and comparing of the test score with the second predetermined threshold 

8. (Currently Amended) An electronic device, comprising:
at least one processor; and
at least one memory storing computer program instructions, which when executed by 
determining a specification score of an application program interface (API) by comparing a definition description for the API with a predetermined specification corresponding to the API, the specification score indicating a degree of matching between the definition description and the predetermined specification;
determining a test score for the API by applying a predetermined test case set to a code set of the API, the test score indicating a test status for the code set; 
determining a maturity metric of the API based on the specification score and the test score, 
wherein the maturity metric indicates that the API meets the predetermined specification and has the code set implementing functions of the API, and 
wherein the maturity metric of the API is determined as a direct sum or a weighted sum of the specification score and the test score; 
identifying an auxiliary usage description related to the API; and
determining an auxiliary score of the API based on the auxiliary usage description,
wherein determining the maturity metric of the API further comprises: 
determining the maturity metric further based on the auxiliary score.

10. (Currently Amended) The device of claim8, wherein identifying the auxiliary usage description comprises at least one of the following:
identifying the auxiliary usage description related to the API from the definition description of the API; and
identifying the auxiliary usage description related to the API from an external document of the API.

13. (Currently Amended) The device of claim 12, wherein determining the reference status comprises at least one of the following:
a number of test cases in the predetermined test case set that reference the code set of the API,
indications of test cases in the predetermined test case set that reference the code set of the API, and


14. (Currently Amended) The device of claim 8, wherein determining the maturity metric of the API comprises:
comparing the specification score with a first predetermined threshold and comparing the test score with a second predetermined threshold; and
determining the maturity metric of the API at least based on results of the comparing of the specification score with the first predetermined threshold and comparing of the test score with the second predetermined threshold 

15. (Currently Amended) A computer program product tangibly stored in a non-volatile computer-readable medium and comprising machine-executable instructions, which when executed by a processor, cause the processor to perform actions, the actions comprising:
determining a specification score of an application program interface (API) by comparing a definition description for the API with a predetermined specification corresponding to the API, the specification score indicating a degree of matching between the definition description and the predetermined specification;
determining a test score for the API by applying a predetermined test case set to a code set of the API, the test score indicating a test status for the code set; 
determining a maturity metric of the API based on the specification score and the test score, 
wherein the maturity metric indicates that the API meets the predetermined specification and has the code set implementing functions of the API, and 
wherein the maturity metric of the API is determined as a direct sum or a weighted sum of the specification score and the test score;
identifying an auxiliary usage description related to the API; and
determining an auxiliary score of the API based on the auxiliary usage description,
wherein determining the maturity metric of the API further comprises: 

determining the maturity metric further based on the auxiliary score.

17. (Currently Amended) The computer program product of claim 15, wherein identifying the auxiliary usage description comprises at least one of the following:
identifying the auxiliary usage description related to the API from the definition description of the API; and
identifying the auxiliary usage description related to the API from an external document of the API.

20. (Currently Amended) The computer program product of claim 19, wherein determining the reference status comprises at least one of the following:
a number of test cases in the predetermined test case set that reference the code set of the API,
indications of test cases in the predetermined test case set that reference the code set of the API, and
the number of test cases comprised in the predetermined test case set and describing the API.

21. (Currently Amended) The computer program product of claim 15, wherein determining the maturity metric of the API comprises:
comparing the specification score with a first predetermined threshold and comparing the test score with a second predetermined threshold; and
determining the maturity metric of the API at least based on results of the comparing of the specification score with the first predetermined threshold and comparing of the test score with the second predetermined threshold .

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL KHATRI/Primary Examiner, Art Unit 2191